Case 3:18-cv-01910-WHA Document 112-1 Filed 11/27/19 Page 1 of 11




       EXHIBIT A
                  Case 3:18-cv-01910-WHA Document 112-1 Filed 11/27/19 Page 2 of 11

 AO 88B (Rev. 02/14) Subpoena to Produce Docmnents, Information, or Objects orto Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Northern District of California
                   DREAMSTIME.COM, LLC
                                                                               )
                                Plaintiff                                      )
                                   v.                                          )       Civil Action No. 3: 18-CV-01910-WHA
                                                                               )
                          GOOGLE, LLC                                          )
                              Defendant                                        )
                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CML ACTION

 To:                                                              GETTY IMAGES
                                               6300 Wilshire Blvd. 16th Floor Los Angeles, CA 90048
                                                       (Name of person to whom this subpoena is directed)

    "fi" Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Exhibit "A."



  Place: Baker Marquart LLP                                                             Date and Time:
         777 S. Figueroa St. Suite 2850                                                                     10/04/2019 10:00 am
         Los Angeles, CA 90017 (424) 652-7800

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 I Place:                                                                            I Date and Tmle:



       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c ), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:        09/12/2019

                                   CLERK OF COURT
                                                                                           OR

                                            Signature of Clerk or Deputy Clerk


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiff
Dreamstime.com, LLC                                                     , who issues or requests this subpoena, are:
BAKER MARQUART, LLP Donald R. Pepperman 777 S. Figueroa St Ste 2850 Los Angeles, CA 90017 (424) 652-7800
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 3:18-cv-01910-WHA Document 112-1 Filed 11/27/19 Page 3 of 11
Case 3:18-cv-01910-WHA Document 112-1 Filed 11/27/19 Page 4 of 11
Case 3:18-cv-01910-WHA Document 112-1 Filed 11/27/19 Page 5 of 11
Case 3:18-cv-01910-WHA Document 112-1 Filed 11/27/19 Page 6 of 11
Case 3:18-cv-01910-WHA Document 112-1 Filed 11/27/19 Page 7 of 11
Case 3:18-cv-01910-WHA Document 112-1 Filed 11/27/19 Page 8 of 11
Case 3:18-cv-01910-WHA Document 112-1 Filed 11/27/19 Page 9 of 11
Case 3:18-cv-01910-WHA Document 112-1 Filed 11/27/19 Page 10 of 11
Case 3:18-cv-01910-WHA Document 112-1 Filed 11/27/19 Page 11 of 11
